DEVORE, J.,
concurring.
Although reticent to say it quite so plainly, the majority holds that, in an uninsured motorist claim, an insurer may dispute, as a factual matter, that a claimant suffered any damages and the insurer will not be deemed thereby to have exceeded the scope of the exemption from the claimant’s attorney fees under ORS 742.061(3). That is because the cause or extent of damages is a permissible dispute within the scope of the fee exemption. Plaintiff argues for something more novel. Hoping to extend the Supreme *129Court’s decision in Grisby v. Progressive Preferred Ins. Co., 343 Or 175, 166 P3d 519, adh’d to as modified on recons, 343 Or 394, 171 P3d 352 (2007), plaintiff urges that, to avoid attorney fees, the insurer should admit that at least some damages are owed. The majority rejects that argument. In that conclusion, I concur.
I write separately, however, because the majority, to avoid the headlights of Grisby, veers toward the ditch when declaring that “the phrase ‘damages due’” in ORS 742.061(3) refers “to what the insured could recover from the uninsured motorist, not from the insurer.” 276 Or App at 121 (emphasis added). As I hope to explain, the phrase necessarily refers to both considerations; the former (due from the negligent motorist) is subsumed within the latter (due from the insurer). In veering to avoid Grisby, the majority leaves the course of statutory analysis, does not recognize an easier answer that lies just ahead, and renders insurers, unless they would expose themselves to attorney fees, unable to mention the mathematical factors needed to arrive at the dollar figure in an arbitration award or a money judgment, which is the parties’ destination. Our better choice would have been to follow the course of statutory analysis. We should put the fee exemption in ORS 742.061 in the context of terms and definitions of the statute on UM/ UIM insurance at ORS 742.504.
STATUTORY FRAMEWORK
The majority opinion drifts to the fog line at the outset. The majority begins by declaring that ORS 742.061 is “a statute that, in general, requires insurance companies to pay an attorney fee to an insured who prevails in an action to recover insurance benefits.” 276 Or App at 116 (emphasis added). The majority speaks of the insurer’s exemption from fee exposure as a ‘“safe harbor’ from the obligation to pay fees.” Id. at 116 (emphasis added). There is, however, no ordinary attorney-fee clause in ORS 742.061, as can be found in a contract or in an antidiscrimination statute. See, e.g., ORS 659A.885(1) (prevailing plaintiffs recovery under discrimination statutes). There is, in ORS 742.061, no general requirement or presumptive obligation that provides for a plaintiffs recovery of fees as a matter of right.
*130If introduced without connotation, the statute here should be described as a statute that provides, on one hand, several conditions that may (or may not) coincide to provide a plaintiff the recovery of fees from an insurer. On the other hand, the statute provides the conditions by which certain insurers may altogether avoid plaintiffs fees. Under ORS 742.061(1), an insured may recover attorney fees if an insured makes a proof of loss, if settlement is not achieved thereafter within six months, and if the insured recovers more in court than the insurer had offered in settlement. Subsection (1) of ORS 742.061 provides:
“Except as otherwise provided in subsections (2) and (3) of this section, if settlement is not made within six months from the date proof of loss is filed with an insurer and an action is brought in any court of this state upon any policy of insurance of any kind or nature, and the plaintiffs recovery exceeds the amount of any tender made by the defendant in such action, a reasonable amount to be fixed by the court as attorney fees shall be taxed as part of the costs of the action and any appeal thereon. * *
This primary provision does not guarantee a plaintiff recovery of attorney fees. Even when prevailing, a plaintiff will not recover attorney fees when damages are found to be equal to or less than the insurer’s timely offer of settlement.
This statute applies generally to all classes of insurance. However, auto insurers that provide personal injury protection benefits (PIP) and uninsured or underinsured motorist benefits (UM/UIM) may avoid the potential exposure to an insured’s attorney fees if, within six months of proof of loss, they accept coverage, they offer binding arbitration, and they agree that the disputable issues will be limited. In so doing, these insurers need not make a settlement offer. The conditions for this categorical exemption are described in ORS 742.061(2) and (3). Often dubbed a “safe harbor,” this exemption provides that:
“(2) Subsection (1) of this section does not apply to actions to recover personal injury protection benefits if, in writing, not later than six months from the date proof of loss is filed with the insurer:
“(a) The insurer has accepted coverage and the only issue is the amount of benefits due the insured; and
*131“(b) The insurer has consented to submit the case to binding arbitration.
“(3) Subsection (1) of this section does not apply to actions to recover uninsured or underinsured motorist benefits if, in writing, not later than six months from the date proof of loss is filed with the insurer:
“(a) The insurer has accepted coverage and the only issues are the liability of the uninsured or underinsured motorist and the damages due the insured; and
“(b) The insurer has consented to submit the case to binding arbitration.”
ORS 742.061. Whether a claim concerns PIP benefits or UM/ UIM damages, the common features are that the insurer must accept coverage and be willing to engage in binding arbitration limited to the issues that determine the sum of money due. In a PIP claim, the only permitted issue for dispute would be “the amount of benefits due the insured.” ORS 742.061(2)(a). In a UM/UIM claim, the only permitted issues would be “the liability of the uninsured or under-insured motorist and the damages due the insured.” ORS 742.061(3)(a).
In these parallel exemptions for PIP or UM/UIM claims, there are common qualities and critical distinctions, to be explored later with case law. The obvious distinction is that a UM/UIM claim, unlike a PIP claim, involves an added but permissible issue within the bounds of the “safe harbor.” It is the issue of the fault of the uninsured or under-insured motorist and, necessarily, the comparative fault of the plaintiff. Without risking exposure to plaintiffs fees, a UM/UIM insurer may contend that the uninsured or under-insured motorist was without fault, or the insurer may contend that the plaintiffs comparative fault was greater than the other driver. It is conceivable that, on some facts, the decision about fault could mean that the plaintiff could recover nothing from the insurer. It is also conceivable that the insurer might lose the argument about fault, yet still not owe any attorney fees, because fault is a permissible issue within the exemption of ORS 742.061(3)(a).
In an initial review of text, a reader must recognize that the text of the exemptions in subsection (2) and *132(3) contains both similar and dissimilar terms. Unlike the majority, I would recognize the words that are similar, and I would accept, not reject, our case law that finds those words to be similar. The permissible or fee-free issue in a PIP claim involves “the amount of benefits due the insured” while the comparable issue in a UM/UIM claim is the “damages due the insured.” (Emphases added.) In a PIP claim, the amount of benefits “due the insured” is necessarily to be paid by the PIP insurer, because there is no one else to pay the insured what is due under the policy. Likewise, in a UM/UIM claim, the damages “due the insured” are paid by the UM/UIM insurer because, in the UM/UIM claim, there is no one else to pay the insured what is due under the policy. The obvious should not be forgotten. An insured’s UM/UIM claim is arbitrated or litigated against the insurer — not against the negligent motorist. Typically, a plaintiffs personal injury claim, if any, against the negligent motorist would be a separate, tort claim in another proceeding.1
This initial review of the text of subsections (2) and (3) reveals that both exemptions use the phrase “due the insured” and do so in a similar fashion. In each exemption, the common aspect of the phrases ultimately refers to the money the insurer will pay. Those common words, “due the insured,” refer in subsections (2) and (3) to the determination of what the insurer owes the insured. Both subsections speak of a setting in which the insurer offers to allow an arbitrator to determine what the insurer owes the insured. A familiar maxim of statutory construction recognizes that the use of the same term or similar terms in a statute indicates that the term has the same meaning throughout the statute. PGE v. Bureau of Labor and Industries, 317 Or 606, 611, 859 P2d 1143 (citing Racing Com. v. Multnomah Kennel Club, 242 Or 572, 584, 411 P2d 63 (1966)); see also State v. Cloutier, 351 Or 68, 99, 261 P3d 1234 (2011) (“[I]n the *133absence of evidence to the contrary, we ordinarily assume that the legislature uses terms in related statutes consistently”). That conclusion, that “due the insured” means “due the insured from the insurer,” should be inescapable, because, in claims against an insurer, whether for PIP benefits or UM/UIM damages, it is only an insurer who pays what is “due.”
Notwithstanding the common use of the phrase, “due the insured,” in subsections (2) and (3), the subsections do contain different words when referring to what money is “due the insured.” Subsection (2) speaks of “benefits” in PIP claims, while subsection (3) speaks of “damages” in UM/UIM claims. In a prior decision, this court reviewed and characterized the legislative history of 1999 enactment that created the “safe harbor” of ORS 742.061(2) and (3). Or Laws 1999, ch 790, § 1. In Cardenas, 230 Or App at 410, this court explained that an amendment was made to the awkward Senate Bill 504 to add a more appropriate reference to PIP benefits and to do so without mention of a determination of fault, something which, of course, relates only to UM/ UIM benefits. The court explained that those “housekeeping changes” were made in the bill to “conform to other PIP statutes.” Id. at 411. Subsection (2) refers to “benefits” as to PIP, while subsection (3)(a) refers to “damages” as to UM/ UIM, because those are the terms used in their respective authorizing statutes, which govern those respective forms of automobile insurance. Id. In making that legislative review, Cardenas is important. By recognizing that the differing terms “benefits” and “damages” were drawn from the context of their source statutes, Cardenas points the direction for statutory analysis: It is straight ahead to the source statutes.
If this court were to look to the source statute for UM/UIM insurance, the court would find the context that would define “damages due the insured” as that sum of money that is owed by the insurer. Subsection (3) of ORS 742.061 uses the term “damages” itself because “damages” is the term used in ORS 742.504, the statute that mandates UM/UIM insurance in motor vehicle polices. The same provision tells what is “due.” ORS 742.061(3)(a). That core *134provision contains the equivalent of an insuring clause in the model, mandated, minimum policy. In relevant part, it provides:
“[T]he insurer will pay all sums that the insured, the heirs or the legal representative of the insured is legally entitled to recover as general and special damages from the owner or operator of an uninsured vehicle because of bodily injury sustained by the insured caused by accident and arising out of the ownership, maintenance or use of the uninsured vehicle. * *
ORS 742.504(1)(a) (emphasis added). In simpler words, the UM/UIM insurer pays the damages.2
Leaving no doubt about its meaning, the statute goes on to provide a definition of the key phrase in the heart of the insuring clause. This is the phrase describing what is “due” to the insured. In ORS 742.504(2)(j), the statute provides the definition of this phrase, using several components:
‘“Sums that the insured, the heirs or the legal representative of the insured is legally entitled to recover as general and special damages from the owner or operator of an uninsured vehicle’ means the amount of damages that:
“(A) A claimant could have recovered in a civil action from the owner or operator at the time of the injury after determination of fault or comparative fault and resolution of any applicable defenses;
“(B) Are calculated without regard to the tort claims limitations of ORS 30.260 to 30.300; and
“(C) Are no larger than benefits payable under the terms of the policy as provided in subsection (7) of this section.”
*135(Emphases added). With that multi-part definition, the statute provides that the “sums” that “the insurer will pay” are the “damages” that the insured could have recovered as “damages” against the negligent motorist. The majority recognizes only this much. But, it is also part of this statutory definition that the payable “damages” are calculated without reference to tort claims limitations that might arise if a government vehicle were the negligent and under-insured vehicle. ORS 742.504(2)(j)(B). And, it is also part of that same definition that the “sums” or “damages” that the insurer “will pay” are calculated considering the several specific, listed, factual, mathematical factors in ORS 742.504(7).3 These latter components of the statutory definition are ones that the majority ignores, tacitly rejects, or effectively forecloses.
As reflected in the fee statute, the insuring clause, and the key definition, the primary referent is the sum of “damages” that the insured “could have recovered” in a hypothetical personal injury claim. ORS 742.504(l)(a) (insuring clause); ORS 742.504(2)(j)(A) (definition of damages due). As such, a UM/UIM claim is a case-within-a-case. Consequently, any defense that would he permissible in a personal injury claim is a permissible defense within a UM/UIM claim.
Most importantly for this case, ORS 742.504(2)(j)(A) defines the sum that the insurer pays as “damages” as the “damages” that the insured could have recovered in a civil action from the negligent motorist “after determination of fault or comparative fault and resolution of any applicable defenses.” (Emphases added.) This text is what lies ahead in statutory analysis, if we look beyond ORS 742.061(3) for *136context and embrace ORS 742.504(2)(j) as context. That definitional provision makes express what is logical. It explains part of what is implicit in the phrase “damages due” in ORS 742.061(3).
Among the “applicable defenses” that a defendant could assert in a personal injury claim is the ordinary denial of plaintiffs allegation that the accident was the cause of the injury, a denial of the extent of injury, or a denial of the reasonableness of medical bills. Such ordinary defenses could result in a determination that an accident was not the cause of injury, that preexisting conditions were instead the cause of treatment, or that the bills were not proven to be reasonable. See, e.g., Pinkerton v. Tri-Met, 203 Or App 525, 125 P3d 840 (2005) (reversing judgment for plaintiff because expert testimony, which was lacking, was required for recovery of damages).
Because ORS 742.504(l)(a) and (2)(j) provide that the insurer pays “the amount of damages” determined “after” the “resolution of any applicable defenses,” disputes about causation, the extent of injury, or the reasonableness of medical bills remain permissible issues within the scope of determination of “damages” and within the scope of the fee exemption of ORS 742.061(3)(a). In this way, the term “damages due” for purposes of a UM/UIM claim is different from “benefits due” for purposes of a PIP claim, because a PIP claim is a no-fault claim without consideration of the range of defenses available to a defendant motorist. That distinction becomes significant when understanding case law.
CASE LAW
Plaintiff weaves his argument from two cases. The first is a distinguishable PIP case, which he seeks to extend with help from a UM case. Based on the PIP case Grisby, plaintiff asserts as an initial premise that, although a PIP insurer remains safely within the fee exemption if disputing the quantum or “amount of benefits,” the PIP insurer improperly inserts an additional issue and forfeits the exemption, when wholly denying all benefits.
Based on the UM case, Cardenas, 230 Or App at 410-12, plaintiff asserts a second premise that, although *137ORS 742.504(2) and (3) use somewhat different language when referring to the “amount of benefits due the insured” and the “damages due the insured,” this court has appeared to construe them to mean the same thing.
Plaintiff concludes that Grisby should extend to UM/UIM claims so as to require that a UM/UIM insurer forfeit the “safe harbor” when alleging any argument that might result in an award of no damages. “Thus ‘safe harbor’ relief” says plaintiff, “is available only when the insurer concedes that at least some amount of benefits is due its insured.” (Emphasis added.) In plaintiffs view, any allegation or defense that could result in an “‘award of zero’ is not a dispute over the ‘amount’ due the insured, but instead raises [an additional, impermissible] issue of whether any amount of UM benefits are owed.” (Emphasis in original.) Because Progressive admitted “that Plaintiff sustained ‘some injury’ but disputed ‘the nature and extent of plaintiffs alleged injuries,’” plaintiff contends, the allegation permitted a zero recovery and should cause Progressive to forfeit the fee exemption of ORS 742.061(3). Read properly, neither Grisby nor Cardenas go so far.
In Grisby, the insured brought a claim for the unpaid portion of PIP benefits. The insurer had denied payment for certain chiropractic treatment, asserting that the treatment was not causally related to plaintiffs accident. 343 Or at 177. In salient part, the issue on appeal was whether a dispute about the causal connection between the accident and medical bills was a permissible dispute about the “amount of benefits.” Id. at 180. The court rejected the insurer’s contention that “a payment of zero for the chiropractic treatment” was a permissible dispute about the “amount” of PIP benefits. The insurer had argued zero was an amount. The court rejoined that, if any zero result were permissible as “an amount” disputable within the fee exemption, then every coverage denial would seem to be permissible within the fee exemption, because coverage denials also pose a zero result.4 Id. at 182. Because the insurer denied any of the *138disputed benefits were recoverable, the court declared that the insurer had inserted an additional, impermissible issue that would preempt determination of the “dollar level” or the “amount of benefits.” Id. at 183. The added issue — that particular bills were not causally related to the accident — was not within the permissible scope of a PIP dispute, which was restricted to the amount of benefits for purposes of the fee exemption of ORS 742.061(2).5
This court’s decision in Cardenas had a certain parallel in logic with Grisby. In Cardenas, the plaintiff brought a claim for UM benefits, and the insurer responded by asserting that it had previously procured from the plaintiff a release of claims. 230 Or App at 405. She did not speak English and was not represented by counsel when giving a release in exchange for $800. Id. The insurer sent a “safe harbor” letter offering to arbitrate fault and damages, but the circuit court awarded her attorney fees. Id. at 406-07.
The defendant appealed, contending that its release defense was a permissible dispute within ORS 742.061(3), because the release was a permissible defense about “damages” when asserting that nothing was due. To distinguish Grisby, the insurer argued that Grisby concerned only PIP where “the amount of benefits” meant one thing, but, in a UM claim, “damages” meant something different— something that permitted a legal defense against any and all damages.
On both points, this court disagreed. This court concluded, like the Supreme Court, that to argue that any defense that results in zero recovery should be permissible as a matter of “damages” was an argument that proved too much. Simply to say “zero” is an amount, or to say that anything that produces “zero” should be permitted, would allow any coverage defense that results in “zero,” despite the *?mandate that the insurer must accept coverage to qualify for fee exemption. Cardenas, 230 Or App at 410.
In light of legislative history, this court concluded that subsections (2) and (3) were similar in scope. Although the subsections used different words — “benefits” and “damages” —to be consistent with their source statutes, they also used similar terms. These parallel subsections were alike insofar as they did not intend to import into either provision legal defenses that wholly prevented the ordinary consideration of the extent of “benefits” or “damages” as should be determined according to their respective authorizing statutes. Id. at 411. This court rejected the insurer’s interpretation that the legislature intended the exemption from fees in a UM claim to have “a radically different scope” than that of the exemption for PIP claims.6 Id. at 412.
Contrary to the majority’s summary of the case, “[t]he holding, and real point, of Cardenas” was not that “issues permitted under the UM/UIM safe harbor is drawn more narrowly” than factual calculations that “ultimately affect the amount the insured will recover in the UM action” from the insurer. 276 Or App at 127. In truth, Cardenas did not consider the definition of “damages due the insured” in light of the statutory context of the source statute at ORS 742.504(1) and (2)(j).
The “real point” in Cardenas, as the decision itself declared, was that the insurer’s release defense would have preempted consideration of damages. That was further parallel with Grisby. Grisby had recognized that, “[o]nly after the trier of fact had agreed with plaintiff on that preliminary issue [denial of causation] could it turn to the issue of the amount of benefits that plaintiff should receive under the policy.” 343 Or at 183 (emphases in original). Similarly, in Cardenas, only after the factfinder had agreed with the plaintiff to disregard the release could the factfinder turn to the question of damages in the UM claim. 230 Or App at 412. *140The problem was that the release defense was a complete legal defense that would have prevented a factfinder from reaching the issue of damages. It was not a factual defense inherent in the determination of damages. Therefore, that legal defense was not a determination of “damages” within the scope of the fee exemption of ORS 742.061(3).
When considered carefully, Grisby and Cardenas do not assist plaintiff. Grisby concerned the determination of “the amount of benefits” due from the PIP insurer as a matter of first-party insurance that provides benefits without regard to fault of another party and, seemingly, without regard to a causal connection between accident, injury, or bills when the insurer has accepted coverage. Grisby involved the determination of benefits assured by the statutory scheme of ORS 742.518 to 742.544. Grisby did not consider the meaning of “damages” as that term is used within the scheme of uninsured and underinsured motorist insurance of ORS 742.502 to 742.504.
Although UM/UIM insurance is likewise a matter of first-party coverage, it is insurance that pays the damages an insured suffers due to the negligence of an uninsured or underinsured motorist. The statutory scheme determines the sums that the UM/UIM insurer pays with reference to the “damages” to which the injured insured should be entitled to in a hypothetical case-within-a-case against the motorist without enough insurance. ORS 742.504(l)(a). Specifically, ORS 742.504(2)(j)(A) defines the sums that the insurer pays to mean “the amount of damages” as determined principally by that case-within-a-case “after determination of fault or comparative fault and [the] resolution of any applicable defenses.” That provision, ORS 742.504(2)(j), serves as a definition of “damages due the insured” as found in ORS 742.061(3)(a). When dealing only with a no-fault PIP claim, Grisby did not consider the distinct, statutory definition of payable “damages” in ORS 742.504(2)(j). For that simple reason, Grisby is distinguishable. No drastic maneuver is needed to avoid Grisby.
Contrary to plaintiffs assertion, in Cardenas, this court did not construe the specific terms “benefits” and “damages” themselves, nor construe them to be synonymous. *141When the decision recognized that ORS 742.061(2) and (3) retain different terms, “benefits” and “damages,” to correspond with their authorizing statutes, the decision permits recognition of a difference in character of those terms. Necessarily, PIP benefits and UM/UIM damages are determined differently. Cardenas could not extend Grisby so as to change the way in which damages are calculated under the permissible terms of UM/UIM insurance.
In order to determine the damages that an insured has suffered and, ultimately, the damages that the insurer shall pay, the insured must prove liability and damages. ORS 742.504(1), (2)(j)(A). As in any ordinary personal injury case, the question of fault could mean that the insured recovers nothing, because the other motorist is without fault or with fault less than the insured’s comparative fault. Likewise, the question of damages could mean that the insured recovers nothing, because the insured’s proof of injury, causation, or damages fails. See, e.g., ORS 31.710(2)(a) (economic damages are those that are “economically verifiable”); see also Pinkerton, 203 Or App at 534 (expert testimony needed).
The function of UM/UIM insurance is to see that a claimant is “placed in the same position — no better and no worse — than he or she would have occupied had the responsible party been insured.” Vega v. Farmers Ins. Co., 323 Or 291, 306, 918 P2d 95 (1996). If plaintiffs argument prevailed here, however, plaintiff would become entitled to more than that which he could have been entitled in a claim against the uninsured motorist. He would be guaranteed a recovery. Yet, in a tort claim against an uninsured motorist, a plaintiff could suffer a zero outcome either in an adverse determination of fault or in a failure of proof of damages. Contrary to plaintiffs argument, the “safe harbor” of ORS 742.504(3) does not guarantee a recovery, nor require that the UM/ UIM insurer concede that plaintiff is owed something.
THIS CASE
In this case, Progressive did not assert an issue that was beyond the bounds of determination of the “damages” that it owed plaintiff. Progressive admitted that it had issued a policy of auto insurance to plaintiff, that plaintiffs *142Mercedes Benz was an insured vehicle under the policy, and that plaintiffs car was struck by an uninsured motorist. Progressive admitted “that plaintiff sustained ‘some’ injury as a result of the alleged accident, but disputed ‘the nature and extent of plaintiffs alleged injuries.’ ” Progressive admitted “that Plaintiff submitted some accident-related medical expenses” but denied “the reasonableness and necessity of some of plaintiffs accident-related medical expenses.” Progressive’s responses to plaintiffs requests for admission were similar. '
Plaintiff alleged that Progressive’s policy provided PIP benefits, and, accordingly, he sought only the “unreim-bursed accident-related medical expenses.” On appeal, he acknowledges that the economic damages in a UM claim are reduced or are “less that portion of those bills that Progressive had paid pre-suit under its PIP coverage.” If plaintiff had not chosen to fashion his claim in that way, ORS 742.542 would have accomplished the same result, in light of the modest damages determined, because those PIP benefits would have served as a prepayment, credit, or offset against UM damages.7 While making a clever use of Grisby, plaintiffs choice to plead only unpaid economic damages should not make it appear that an insurer had denied all damages. As plaintiff acknowledged, the insurer had paid some accident-related damages, including some that would be treated as damages in a UM/UIM claim if plaintiff had chosen to plead all damages suffered.
In this case, Progressive did not actually deny all damages, and it would not have mattered if it had done so. Determination of damages means determination of the “sums” that the insurer “will pay” as “the amount of *143damages that” plaintiff could prove “after” determination of fault “and resolution of any applicable defenses” that an uninsured motorist could have asserted. ORS 742.061(3); ORS 742.504(l)(a); ORS 742.504(2)(j). Because an uninsured motorist could have disputed “the nature and extent of plaintiffs alleged injuries,” it did not matter that Progressive did so. Progressive’s questions about damages were permissible within the scope of ORS 742.061(3).
Plaintiff admitted that Progressive had sent him a letter conforming to the requisites of ORS 742.061(3), offering binding arbitration in lieu of litigation, and committing to restrict the arbitrable issues to the determination of fault and damages. Progressive did not exceed the bounds of the “safe harbor.” Therefore, the trial court did not err in denying plaintiffs exception to the arbitrator’s award denying plaintiffs request for recovery of attorney fees.
A NERVOUS SWERVE
My disagreement with the majority does not lie in that ultimate conclusion but with the majority’s opinion that “damages due the insured” refers exclusively to the damages caused by the uninsured motorist and does not refer equally to the factors that determine what damages are “due” the insured. I suggest that the factor involving damages caused by the offending motorist is only the first of several factors in ORS 742.504(2)(j). The remaining factors can be just as necessary to determine what is “due” in an arbitration award or money judgment.
At least one of the factors is to the distinct benefit of the insured. The definition of payable damages requires that the calculation of damages exclude consideration of any tort claim limit that might otherwise handicap an insured’s UM/UIM recovery if the insured is injured by a government employee. ORS 742.504(2)(j)(B). That is because the insured is entitled to the full benefit of the policy — without regard to any lesser government tort claim limit.
By the same token, the definition of “damages due” requires that damages be limited by that which is “payable under the terms of the policy as provided in subsection (7)” of ORS 742.504. ORS 742.504(2)(j)(C). Those are several, *144specific, limited, factual, mathematical matters. Whether they are relevant in a particular case depends on the circumstances, but, when they are, they are no less relevant than determination of the damages suffered, because they tell what damages are due.
First among them, there can be no greater damages due the insured than the “each person” or “each accident” limit provided by the policy. ORS 742.504(2)(j)(C) (definitional link); ORS 742.504(7)(a) (policy limit). Regardless what greater damages might be recoverable against the uninsured or underinsured driver, an insured cannot be paid more damages from the UM/UIM insurer than the policy provides. The insurer’s pockets can be no deeper than the limit of the policy that the insured chose to buy.
In the case of an underinsured motorist claim, where the offending motorist pays the initial damages with his or her own liability insurance, the remaining portion of damages due the insured from the UIM insurer is calculated by first applying the liability proceeds to partial satisfaction of the total damages suffered. ORS 742.504(2)(j)(C) (definitional link); ORS 742.504(7)(c)(A) (subtracting tortfeasor’s payments at the time of this claim); see Mid-Century Ins. Co. v. Perkins, 344 Or 196, 179 P3d 633, adh’d to as modified on recons, 345 Or 373, 195 P3d 59 (2008) (recognizing under then extant statute that liability proceeds are subtracted from damages to determine UM/UIM award). But see Or Laws 2015, ch 5, § 3 (eliminating subtraction of liability proceeds from UM/UIM policy limits in claims subsequent to 2015 act with regard to liability proceeds received). A claimant is not entitled to damages being paid twice.
Similarly, the calculation of damages due the insured is also made in light of damages already paid by specific collateral sources such as workers’ compensation. ORS 742.504(2)(j)(C) (definitional link); ORS 742.504(7)(c)(B) (specific collateral source subtraction). These, too, are damages that are not paid twice.
These factual matters necessarily presuppose that there is no bona fide dispute between insured and insurer over coverage issues such as the amount of the UM/UIM per person policy limit or such as the presence of policy *145language authorizing such calculations. In the context of ORS 742.061(3), the recognition of these mathematical realities — like the policy limit — must be undisputed.8 That follows because, in order to qualify for the fee exemption, the insurer is required to have “accepted coverage.” ORS 742.061(3)(a). And, that follows because Grisby rightly instructs that, except for the permissible issues — which are fault and damages in a UM/UIM claim — the insurer cannot interject additional issues. These mathematical factors do not provide back door access for an insurer to dispute coverage.
The majority opinion rejects the suggestion that all of ORS 742.504(2)(j) should inform the meaning of “damages due the insured” as used in ORS 742.061(3). 276 Or App at 125-26. But it is revealing that the majority has no way to attribute the benefit of the disregard of tort claim limits when calculating damages “due” unless we do make reference to the component definition in ORS 742.504(2)(j). In good conscience, we should not arbitrarily and solely refer to damages caused by the offending motorist in ORS 742.504(2)(j)(A) without making equal reference to the disregard of tort claim limits in ORS 742.504(2)(j)(B) and to the recognition of policy limits or subtractions in ORS 742.504(2)(j)(C) (incorporating ORS 742.504(7)).
The majority fears that, if damages due the insured meant what the insurer must pay, then the range of issues would be broadened to more than the damages recoverable against the offending motorist. It fears disputes over the priority of payment or the amount of other UM benefits available under other policies, ORS 742.504(9), and it fears arguments whether the insured properly purchased lower UM limits than liability limits, ORS 742.502. 276 Or App at 125-26. Such disputes, however, should not be confused with the mathematic factors in the definition of payable damages in ORS 742.504(2)(j)(C) (incorporating ORS 742.504(7)). Those feared things are classic coverage disputes, the likes of which the insurer must have agreed to avoid in the first *146place in order to claim the fee exemption of ORS 742.061(3). All manner of coverage disputes are not invited simply by recognizing the factual calculations that are inherent in the determination of an arbitration award or money judgment.
The majority reasons that to view ORS 742.504(2)(j) as providing a definition of “damages due the insured” in ORS 742.061(3) would somehow result in duplication and meaningless use of “fault” in one place if “fault” were already implied in “damages.” The majority invokes the canon of construction against interpreting a provision to make part meaningless. 276 Or App at 121. That canon, however, is not apt, and the effort to employ it is strained. Both provisions— the fee exemption at ORS 742.061(3) and the source statute at ORS 742.504 — describe the determination of what is “due.” The majority does not appreciate that the source statute at ORS 742.504 is defining not just “damages” but what damages are “due.” Both statutes describe what is “due” in terms of both fault and damages. No words are truly made duplicative, useless, or meaningless. The statutes are rightly parallel; taken together, they do not result in meaningless, duplicative terms. If anything, the fact that the statutes both repeat the need to determine fault and damages shows that the two statutes are linked, rather than unrelated as the majority suggests.
Even if the statutes are inartfully drafted, drafters are human, and statutes that are drafted at different times, such as ORS 742.061 and ORS 742.504, will sometimes result in redundancy. In the repetition of terms, the legislature’s purpose was clarity. It is easy to imagine what confusion would have ensued if drafters had written ORS 742.061(3) to say that the permissible, limited issue in UM/UIM claims was just “damages due,” while assuming that contentious litigants would turn ahead to ORS 742.504(2)(j) to recognize that “damages due” there necessitates determination of fault, as well. Some litigants would have argued that a dispute about fault would expose an insurer to attorney fees because fault was not mentioned in ORS 742.061(3). The legislature said both things in both places simply to be clear.
The Supreme Court has observed that redundancy is sometimes intended. The court stated:
*147“We wish to be clear that the fact that a proposed interpretation of a statute creates some measure of redundancy is not, by itself, necessarily fatal. Redundancy in communication is a fact of life and of law. See, e.g., Riley Hill General Contractor v. Tandy Corp., 303 Or 390, 396-97, 737 P2d 595 (1987) (noting that legal terminology often is redundant, ‘sometimes for clarity, sometimes for emphasis’). In some cases, it may be what the legislature intended. See, e.g., Thomas Creek Lumber and Log Co. v. Dept. of Rev., 344 Or 131, 138, 178 P3d 217 (2008) (‘[N]othing prohibits the legislature from saying the same thing twice * * *.’).”
State v. Cloutier, 351 Or 68, 97-98, 261 P3d 1234 (2011) (emphasis added). In this case, the interpretative cannon is sorely misapplied because it is employed to reject the statutory context that tells expressly what “damages” are “due.”
In the end, the majority rejects the definition of “damages due,” as provided by ORS 742.504(2)(j), because, by attempting a distinction between payment of “damages” and the payment of “benefits,” the majority steers wide of Grisby. But that effort is unnecessary because Grisby is not in our lane of travel. Grisby did not deal with a UM/UIM claim involving “damages due” in ORS 742.061(3), let alone the lengthy definition of what is “due” as provided in ORS 742.504(2)(j).
To insist that “damages due” cannot mean the damages payable by the insurer does real harm. The problem with the majority opinion is that, if “damages due” does not include reference to damages due from the insurer, then the insurer cannot safely make reference to the mathematical factors necessary to calculate an arbitration award or money judgment — at least not without risking or incurring plaintiffs attorney fees. An insurer who pleads as an affirmative defense that it can pay no more than its policy limit of $50,000 or $100,000, could be seen to interject an impermissibly added issue other than fault and damages due from the offending motorist.9 The insured and insurer might never have disputed the policy limit or policy terms. *148The insurer may have raised no issue other than the pragmatic, factual matters necessary to calculate the damages due as provided in ORS 742.061(3) and ORS 742.504(2)(j). Yet, the majority’s narrow interpretation of “damages due” as a reference only to the offending motorist, would wrongly impose attorney fees on an insurer who had accepted coverage and limited disputed issues to fault damages due the insured from the insurer while raising no coverage issue whatsoever. The majority leaves insurers in uncertainty about how to respond — especially to a plaintiff who makes creative use of pleadings and requests for admissions to get the insurer in trouble on fees.
If our interpretation of these statutes does not permit an insurer, without jeopardy of attorney fees, to plead what is due from the insurer in the way that payable damages are defined in ORS 742.504(l)(a) and ORS 742.504(2)(j), then logically an arbitrator and court cannot calculate the dollar figure needed for an arbitration award or money judgment. If, without jeopardy of attorney fees, an insurer cannot make reference to undisputed policy limits or to proper application of prior payments of damages, then, in many cases, we have frustrated the ability of an arbitrator or a court to arrive at the number needed to make an arbitration award or enter a money judgment. If this is true, then something is wrong with our interpretation of these statutes.
CONCLUSION
Commendably, the majority declines plaintiffs demand that an insurer must guarantee plaintiff payment of some damages in every UM/UIM case in order that the fee exemption of ORS 742.061(3) might apply. In that conclusion, I concur. But, I respectfully disagree with the majority’s analysis that rejects statutory context, creates unnecessary uncertainty, and, without permissible reference to ORS 742.504(2)(j), seems to leave the parties, arbitrators, and judges unable to calculate what “damages” are actually “due the insured.”

 Related provisions in the statute demonstrate that the personal injury-claim is something other than the UM/UIM claim. When giving notice to the UM/UIM insurer, a plaintiff may bring a claim against the offending motorist. ORS 742.504(6). With the consent of the UM/UIM insurer, the plaintiff may settle or prosecute that tort claim to judgment. ORS 742.504(4)(a). Or, acting in the name of the insured, the UM/UIM insurer may bring a subrogation claim against the offending motorist to recoup the damages that the insurer pays the insured. ORS 742.504(11).


 This is the same as it is with the insuring clause of motor vehicle liability policies. There, too, the liability policy of the negligent driver pays the sums that are the damages. To illustrate the similarity here, we may consider a sample quotation from a liability policy:
‘“(Insurer agrees to) pay on behalf of the Insured all sums which the Insured shall become legally obligated to pay as damages because of bodily injury, sickness or disease, including death at any time resulting therefrom, sustained by any person, caused by accident and arising out of the ownership, maintenance or use of the automobile.’”
Oakridge Comm. Ambulance v. U. S. Fidelity, 278 Or 21, 23, 563 P2d 164 (1977) (quoting liability policy (italics omitted)).


 First among several factors, the “sums” or “damages” that the insurer will pay can be no more than the maximum UM/UIM policy limit, ORS 742.504(7)(a). And, in an under-insured motorist claim, the “sums” or “damages” that the UIM insurer will pay are determined after consideration of the damages paid by the negligent motorist (e.g., the negligent motorist’s liability insurance in a UIM claim), ORS 742.504(7)(b), (c)(A). Also, the “sums” or “damages” that the insurer will pay are to be reduced by damages paid by certain collateral source such as workers’ compensation. Those factors in subsection (7), are cross-referenced and incorporated within the definition of damages in paragraph (2)(j). They are mathematical matters necessary to determination of an award or judgment. As discussed later, they are not invitations to dispute coverage.


 The court seemed to treat the threat of a zero result from a factual failure to prove that a bill for medical treatment was reasonably related to an accident as equally impermissible as a coverage denial that would produce a zero result.


 Although an insurer should be able to safely dispute the reasonableness and necessity of medical bills in a PIP claim, see ORS 742.524(l)(a) (providing for payment only of “reasonable and necessary” bills for medical services), while still remaining within the fee-free exemption of ORS 742.061(2), the court deemed the insurer’s denial that the bills were caused by the accident to be an impermissibly added issue. That anomaly is beyond the scope of the fee issue in the UM/UIM claim presented here. Moreover, that anomaly is beyond the authority of this court to reconcile.


 The majority need not have gone further to explain Cardenas. The majority did not need to suggest that this court erred in recognizing that subsections (2) and (3) of ORS 742.061, while using different text, are of similar purpose. Compare Spearman, 276 Or App at 116, 125, with Cardenas, 230 Or App at 410-11 (construing provision terms alike).


 Assuming that the amount of damages does not require stacking of UM/ UIM limits with PIP limits to pay damages, PIP serves as an offset against UM/ UIM damages. ORS 742.542 provides:
“Payment by a motor vehicle liability insurer of personal injury protection benefits for its own insured shall be applied in reduction of the amount of damages that the insured may he entitled to recover from the insurer under uninsured or underinsured motorist coverage for the same accident but may not be applied in reduction of the uninsured or underinsured motorist coverage policy limits.”
See also Farmers Ins. Co. v. Conner, 219 Or App 337, 182 P3d 878 (2008) (explaining when stacking is required to pay damages).


 Needless to say, if a dispute over a policy limit does exist, it should be in good-faith (ORCP 17; ORS 20.105), and it should not be a contrivance to force the appearance of a coverage dispute only for purposes of frustrating the insurer’s exemption from attorney fees under ORS 742.061(3).


 For the same reason, an insurer would dare not plead as an affirmative defense any of the legitimate, factual matters that would reduce the damages due by that recognizing the damages that have already been paid. See ORS 742.504(7)(c) (application of other payments to damages).